Exhibit 10.5

 

W&T OFFSHORE, INC.
AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

Executive Annual Incentive Award Agreement

For Fiscal Year 2018

This potential Annual Incentive Award (the “Award”) is granted on November 1,
2018 (the “Award Date”), by W&T Offshore, Inc., a Texas corporation (the
“Company”) to the executive whose name appears in the footer below (“Awardee” or
“you”).

WHEREAS, the Company in order to induce you to enter into and to continue to
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this Award; and

WHEREAS, this Award is granted to you pursuant to the W&T Offshore, Inc. Amended
and Restated Incentive Compensation Plan, as may be amended from time to time
(the “Plan”), and the following terms and conditions of this agreement (the
“Agreement”) for the Company’s 2018 fiscal year.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the Award is hereby
granted on the following terms and conditions:

1.Terms and Conditions.  The Award is subject to all the terms and conditions of
the Plan.  All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan.  If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

2.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings stated below.

(a)“Base Salary” means the base salary you received as an employee during the
Performance Period, (i) including any amounts deferred pursuant to an election
under any 401(k) plan, pre-tax premium plan, deferred compensation plan, or
flexible spending account sponsored by the Company or any Subsidiary, and  any
overtime paid to you as an offshore employee required by your standard work
schedule, but (ii) excluding any incentive compensation, employee benefit, or
other  benefit paid or provided under any incentive, bonus or employee benefit
plan sponsored by the Company or any Subsidiary, all overtime paid other than as
specified in (i) above and/or any excellence award, gains upon stock option
exercises, restricted stock grants or vesting, moving or travel expense
reimbursement, sign on bonus, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

(b)“Disability” means your permanent disability as defined in your Individual
Agreement.  In the event that there is no existing written Individual Agreement
between you and the Company or if any such agreement does not define Disability,
the term “Disability” shall mean: (i) a physical or mental impairment of
sufficient severity that, in the sole opinion of the

Executive (2018):

--------------------------------------------------------------------------------

 

Company, (A) you are unable to continue performing the duties assigned to you
prior to such impairment or (B) your condition entitles you to disability
benefits under any insurance or employee benefit plan of the Company or its
Subsidiaries, and (ii) the impairment or condition is cited by the Company as
the reason for your termination; provided, however, that in all cases, the term
Disability shall be applied and interpreted in compliance with section 409A of
the Code and the regulations thereunder.

(c)“Individual Agreement” means any employment or severance agreement, if any,
between you and the Company or any Subsidiary.

(d)“Performance Goals” means the performance criteria established by the
Committee pursuant to Section 8 of the Plan and set forth in Appendix A attached
hereto.

(e)“Performance Period” means the Company’s complete fiscal year ending December
31, 2018.

(f)“Total Performance Score” means the aggregate number of points, expressed as
a percentage, you are assigned as a result of the Committee’s review, analysis
and certification of the achievement of the applicable Performance Goals set
forth in Appendix A attached hereto for the Performance Period.  Your Total
Performance Score, shall be expressed as a percentage set forth using the chart
below:

Total Performance Score in Points

Total Performance

Score Expressed as a Percentage 

200

200%

100

100%

50

50%

0

0%

 

(g)“Individual Performance Multiplier” means a number based on your Individual
Performance Score (defined below).  Your Individual Performance Score
corresponds to the Company’s view of your individual performance and
contribution to the success of the Company, on a scale of one to five, as
determined by your supervisor and subject to the review of the Chief Executive
Officer and the Compensation Committee (the “Individual Performance Score”).  It
is intended, but not required, that the Individual Performance Scores be
provided in tenths, e.g., 4.1.  

Individual Performance Score   1.02.02.13.04.05.0

Individual Performance Multiplier 000.100.531.001.90

An   Individual Performance Score of between one and two results in an
Individual Performance Multiplier of zero and therefore no Award whatsoever is
earned.  For the avoidance of doubt, you must have an Individual Performance
Score of at least 2.1 in order to earn an Award.

2

Executive (2018):

--------------------------------------------------------------------------------

 

3.Effect of Award Agreement.   This Award is subject to all of the terms and
conditions of the Agreement and the Plan; all decisions or interpretations of
the Agreement and the Plan by the Committee are binding, conclusive and final.

4.Award Percentage.  Your award percentage is __% (“Award Percentage”).

5.Maximum Performance Levels. The maximum Total Performance Score you may be
assigned shall not exceed 200.

6.Award Calculation.

(a)Subject to the terms and conditions set forth in the Plan and this Agreement,
including, without limitation, Sections 5 and 8, your Award is equal to the
dollar amount obtained by multiplying the following four numbers: your Base
Salary, Award Percentage, Total Performance Score (expressed as a percentage),
and Individual Performance Multiplier.    

(i)The Total Performance Score will be calculated using straight-line
interpolation.

(ii)Any Award that is earned will be paid in cash as soon as practicable after
the Committee has certified the applicable Performance Goals were achieved for
the Performance Period, but in no event later than the seventy-fifth (75th) day
following the date the Performance Period ends. However, notwithstanding
anything within this Agreement to the contrary, the Company will not pay any
Awards unless and until the following financial condition is achieved on or
before December 31, 2020: Adjusted EBITDA less Interest Expense Incurred, as
reported by the Company in its announced Earnings Release with respect to the
end of any fiscal quarter plus the three preceding fiscal quarters, exceeds $200
million.  In such case the cash payment will be made within 30 days following
the achievement of this financial condition, but subject to all the terms of
this Agreement, including but not limited to Sections 7(b) and 8; provided that
the Committee in its sole discretion retains the right to pay any Award
otherwise earned regardless of whether such financial condition is achieved.

(iii)You must be employed prior to September 30 within the Performance Period in
order to be eligible to participate in the Plan for the Performance Period.

(b)Subject to (i) and (ii) above, as an example calculation, an individual with
a Base Salary of $100,000, an Individual Performance Score of 4.0 (resulting in
an Individual Performance Multiplier of 1.0), a Total Performance Score of 90
and an Award Percentage of 30%, shall receive the following award:

$27,000 = ($100,000) x (1.0) x (0.9) x (0.3)  

7.Effect of Termination of Employment.  Notwithstanding any provisions to the
contrary below in the remainder of this Section 7, in the event of any
inconsistency between this Section 7 and any written Individual Agreement you
may have, the terms of such an Individual

3

Executive (2018):

--------------------------------------------------------------------------------

 

Agreement will control.   In the event you do not have an Individual Agreement
or your Individual Agreement does not address the treatment of Annual Incentive
Awards under the Plan, and your employment is terminated at any time on or after
the Award Date and before the Award is paid, your Award will be treated as
follows:

(a)Death or Disability.  If your termination of employment is a result of your
death or Disability, as determined by the Company in its sole and complete
discretion, you will receive a pro-rata Award, if an Award is payable for the
Performance Period, based on the Base Salary and Individual Performance
Multiplier you received during the Performance Period (the “Pro-Rata
Award”).  Subject to Section 6(a)(ii), you, your beneficiaries, or your estate,
as applicable, will be paid in cash as soon as practicable after the Committee
has certified the applicable Performance Goals were achieved for the Performance
Period, but in no event later than the seventy-fifth (75th) day following the
date the Performance Period ends; provided, however, that you must have been
employed with the Company for a minimum of 90 days during the Performance Period
in order to be eligible for a Pro-Rata Award described in this Section 7(a).

(b)Terminations other than Death or Disability.  Unless your termination of
employment is a result of your death or Disability, you must be employed by the
Company or a Subsidiary on the date Awards are paid in order to be eligible to
receive payment of an Award.  You have no vested interest in the Award prior to
the Award actually being paid to you by the Company.  If your employment with
the Company or a Subsidiary terminates for any reason other than your death or
Disability, whether your termination is voluntary or involuntary, with or
without cause, you will not be eligible to receive payment of any Award for the
Performance Period.

8.Right of the Committee.  The Committee has the right to increase, reduce or
eliminate your Award for any reason regardless of the amount of your Total
Performance Score or Individual Performance Multiplier achieved.

9.Right of the Company and Subsidiaries to Terminate Services.  Nothing in this
Agreement confers upon you the right to continue in the employ of the Company or
any Subsidiary, or interfere in any way with the rights of the Company or any
Subsidiary to terminate your employment at any time, with or without cause.

10.Effect of Transfer to New Position during the Performance Period.  In the
event that you are transferred to a new position with the Company or a
Subsidiary during the Performance Period that confers upon you a new employment
status in all or any significant aspect of your employment with the Company or a
Subsidiary (including, but not limited to, a new title, rank, Base Salary,
authority, duties, or other similar employment element) that is dissimilar from
the position you hold upon the Award Date, the Committee has the sole discretion
to determine whether or not such new position shall necessitate one or more of
the following actions: (a) amending this Agreement, including, but not limited
to, an amendment to the Performance Goals or the percentage of your Base Salary
constituting your Target Award, (b) terminating this Agreement and any potential
Award for the applicable Performance Period, (c) pro-rating your Award to
reflect the number of days you actually spent in active service in your previous
position, or (d) making such other adjustments as the Committee deems

4

Executive (2018):

--------------------------------------------------------------------------------

 

appropriate to reflect your transfer to a new position; provided, however, that
the Committee may determine in its sole discretion that no adjustment is
necessary to this Agreement or Award.  

11.Withholding Taxes.  The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  With respect to any such required tax
withholding, the Company shall withhold from the payment to be issued to you
under this Agreement the amount necessary to satisfy the Company’s obligation to
withhold taxes.  

12.Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

13.No Liability for Good Faith Determinations.  The Company, the Committee and
the members of the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Award granted hereunder.

14.Execution of Receipts and Releases.  Any payment of cash to you, or to your
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as the Company
shall determine.

15.Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

16.Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.

17.Information Confidential.  As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

18.Nontransferability.  Neither this Agreement nor this Award subject to this
Agreement shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by your
creditors or your beneficiary, except transfer by will or by the laws of descent
and distribution. All rights with respect to this

5

Executive (2018):

--------------------------------------------------------------------------------

 

Agreement shall be exercisable during your lifetime only by yourself or, if
necessary, your guardian or legal representative.

19.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

20.Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

21.Amendment.  Subject to Section 8, the Committee may amend this Agreement at
any time; provided, however, that no such amendment may adversely affect your
rights under this Agreement without your consent, except to the extent such
amendment is reasonably determined by the Committee, in its sole discretion, to
be necessary to comply with applicable law or to prevent a detrimental
accounting impact. No amendment or addition to this Agreement shall be effective
unless in writing.

22.Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

23.Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law.  

24.Consent to Texas Jurisdiction and Venue.  You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Award or this Agreement.  In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.

25. The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

26.Clawback.To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee,  this Award and amounts or shares paid or payable pursuant to or with
respect to this Award shall be subject to the provisions of any applicable
clawback policies or procedures adopted by the Company or its affiliates, which
clawback policies or procedures may provide for forfeiture, repurchase and/or
recoupment of this Award and amounts paid or payable pursuant to or with respect
to such Award.  Notwithstanding any provision of the Agreement to the contrary,
the Company reserves the right, without your consent or the consent of any
beneficiary of this Award, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to this Agreement with
retroactive effect. By your acceptance of a cash payment pursuant to this

6

Executive (2018):

--------------------------------------------------------------------------------

 

Agreement, you are bound by such clawback policies or procedures and you may not
seek indemnification or contribution from the Company for any amounts clawed
back.




7

Executive (2018):

--------------------------------------------------------------------------------

 

Executed by the Company as of the Award Date.

 

W&T Offshore, Inc.

 

By: __[gz1h0l30en21000001.jpg]_________

       Tracy W. Krohn, Chief Executive Officer

 

 

 

8

Executive (2018):

--------------------------------------------------------------------------------

Exhibit 10.5

 

Appendix A - For Annual Plan

Performance Goals

The Performance Goals for your 2018 Annual Incentive Award are set forth below
and will be utilized to calculate your Total Performance Score utilizing
straight-line interpolation.  The Committee shall review, analyze and certify
the achievement of each of the criterion below, either for the Company or
yourself, as applicable, and shall determine your Total Performance Score
according to the aggregate number of points, expressed as a percentage, you
receive from each of the Performance Goals below. For the sake of clarity, with
respect to negative metrics such as LOE and G&A, HSE&R, and Cost Control, the
Performance Goals should be read as being below the “Threshold”, “Target” and
“Maximum” levels.    

A-1

Executive  (2018):

--------------------------------------------------------------------------------

 

[gz1h0l30en21000002.jpg]


A-2

Executive  (2018):

--------------------------------------------------------------------------------

 

HSE&R Score Calculation Details

[gz1h0l30en21000003.jpg]

 

TRIR (Total Recordable Incident Rate):  Total Number of Recordable Cases
(occupational injury requiring medical treatment) x 200,000/divided by total
hours worked by all employees during the year covered

Spill ratio:  Barrels spilled / millions of barrels produced

INC to Component Ratio:  Number of INCs (Incidents of Non-Compliance) / number
of components inspected by BSEE  

A-3

Executive  (2018):